UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 0-50295 ADVANCED CELL TECHNOLOGY, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 87-0656515 (STATE OR OTHER JURISDICTION OF (I.R.S. EMPLOYER IDENTIFICATION NO.) INCORPORATION OR ORGANIZATION) , WORCESTER, MASSACHUSETTS 01605 (ADDRESS, INCLUDING ZIP CODE, OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE: (510) 748-4900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smallerreportingcompany o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class: Outstanding at May 7, 2010: Common Stock, $0.001 par value per share 897,668,053shares ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY INDEX PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4. CONTROLS AND PROCEDURES 29 PARTII. OTHER INFORMATION 29 ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 30 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 42 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 43 ITEM 4. [REMOVED AND RESERVED] 43 ITEM 5. OTHER INFORMATION 43 ITEM 6. EXHIBITS 44 SIGNATURE 45 2 Part I – FINANCIAL INFORMATION Item 1. Financial Statements ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2009 March 31, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses - Deferred royalty fees, current portion Total current assets Property and equipment, net Deferred royalty fees, less current portion Deposits Deferred issuance costs, net of amortization of $3,748,709 and $3,535,245 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred revenue, current portion Amended and restated convertible debentures, net of discounts of $292,586 and $585,088, respectively Convertible promissory notes, current portion, net of discounts of $1,340,304 and $905,973, respectively 2009 Convertible debentures, current portion, net of discounts of $1,136,517 and $1,599,073, respectively Embedded conversion option liabilities, current portion Deferred joint venture obligations, current portion Total current liabilities Convertible promissory notes, less current portion, net of discounts of $2,019,635 and $1,150,300, respectively 2009 Convertible promissory notes, less current portion, net of disounts of $699,007 and $222,656, respectively Embedded conversion option liabilities, less current portion Warrant derivative liabilities Deferred joint venture obligations, less current portion Deferred revenue, less current portion Total liabilities Preferred stock, Series A-1 Redeemable; $0.001 par value; 50,000,000 shares authorized, 113 and 92 shares issued and outstanding; aggregate liquidation value: $1,263,662 and $1,044,305, respectively Commitments and contingencies STOCKHOLDERS' DEFICIT: Preferred stock, Series B; $0.001 par value; 50,000,000 shares authorized, 200 and 0 shares issued and outstanding - - Common stock, $0.001par value; 1,750,000,000 shares authorized, 793,409,036 and 663,649,294 shares issued and outstanding Additional paid-in capital Promissory notes receivable, net of discount of $691,132 and $0, respectively ) - Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, Revenue (License fees and royalties) $ $ Cost of Revenue Gross profit Operating expenses: Research and development Grant reimbursements - ) General and administrative expenses Loss on settlement of litigation - Total operating expenses Loss from operations ) ) Non-operating income (expense): Interest income Interest expense and late fees ) ) Loss on extinguishment of debt - ) Adjustments to fair value of derivatives ) Finance cost ) - Losses attributable to equity method investment - ) Total non-operating income (expense) ) ) Loss before income tax ) ) Income tax - - Net loss ) ) Weighted average shares outstanding : Basic Diluted Net loss per share attributed to common stockholders: Basic $ ) $ ) Diluted $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 2010 (UNAUDITED) Additional Promissory Total Series B Preferred Stock Common Stock Paid-in Notes Accumulated Stockholders' Shares Amount Shares Amount Capital Receivable, net Deficit Deficit Balance December 31, 2009 - $
